Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9 and 12-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by OYAMA  JP 2018153006 A (cited by Applicants)
Regarding claim 1, OYAMA discloses [see figs. 1-3] a gate driving apparatus comprising: a gate driving unit [1, fig. 1] for driving a gate [23, fig. 1] of a switching device [21, fig.1]; a switching unit [13, 16 and 18, fig. 1] for switching a gate current [gate current f, fig. 2] of the switching device during, within a turn-on period [a, fig. 2] of the switching device, at least a part of a period [part of a period a], which is after timing when a current starts to flow in the switching device [drain current g, after time t1], to a smaller current [between times t2-t3, fig. 2] when compared to the gate current [gate current f between times t1-t2] before at least a part of the period [before t2-t3].

Regarding claim 8, OYAMA discloses [see fig. 3], wherein: the switching device is connected in series with an opposite switching device [20-2, fig. 3] that has a freewheeling diode [22, fig. 3] connected thereto in antiparallel; and the at least a part of the period includes timing when a current flowing in the freewheeling diode becomes zero [see fig. 2].
Regarding claim 9, OYAMA discloses [see fig. 3], wherein: the switching device is connected in series with an opposite switching device [20-2, fig. 3] that has a freewheeling diode [22, fig. 3] connected thereto in antiparallel; and the at least a part of the period includes timing when a current flowing in the freewheeling diode becomes zero [see fig. 2].
Regarding claim 12, OYAMA discloses [see fig. 2] wherein: the switching unit is configured to switch a gate current [f, fig. 2] of the switching device after the at least a part of the period of the turn-on period, to a greater current [between t1- t2] when compared with the gate current during the at least a part of the period [t2 to t3].
Regarding claim 13, OYAMA discloses [see fig. 2] wherein: the switching unit is configured to switch a gate current [f, fig. 2] of the switching device after the at least a part of the period of the turn-on period, to a greater current [between t1- t2] when compared with the gate current during the at least a part of the period [t2 to t3].
Regarding claim 14, OYAMA discloses [see fig. 1], wherein: the switching unit has a gate resistor [14/15/17, fig. 1] connected to a gate of the switching device, and is configured to switch a resistor value of the gate resistor.

Regarding claim 16, OYAMA discloses [see fig. 1], wherein: the switching unit has a power source [19/12] connected to a gate of the switching device, and is configured to switch a voltage of the power source.
Regarding claim 17, OYAMA discloses [see fig. 2], wherein: the switching unit is configured to switch a gate current [f, fig. 2] of the switching device for a plurality of times in a stepped manner [f, between t1 and t3] during the at least a part of the period.
Regarding claim 18, OYAMA discloses [see fig. 1]: the gate driving apparatus according to claim 1; and the switching device with a gate driven by the gate driving apparatus [gate 23 driven by driver 1].
Regarding claim 19, OYAMA discloses [see fig. 1] wherein: the switching device is a wide bandgap semiconductor device [see page 1].
Regarding claim 20, OYAMA discloses [see figs. 1-2] a gate driving [1, fig. 1] method for driving a gate [23, fig. 1] of a switching device [21, fig.1], comprising: switching a gate current [f, fig. 2] of the switching device during, among a turn-on period [a, fig. 2] of the switching device, at least a part of a period [part of period a] that starts after a timing when a current starts to flow in the switching device [drain current g, after time t1], to a smaller current [between times t2-t3, fig. 2] when compared to the gate current [gate current f between times t1-t2] before the at least a part of the period [before t2-t3].

Regarding claim 22, OYAMA discloses [see figs. 1-2], wherein: the switching unit is configured to change a change speed of a gate current [change of speed of f] of the switching device during the at least a part of the period [between t2 and t3], and reduces the gate current to be smaller than that before the at least a part of the period [before t1 and t2].
Allowable Subject Matter
Claim 11 is allowed. 
Claim 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
In regards to claim 1 the Applicant argues that OYAMA fails to disclose a switching unit for switching a gate current of the switching device during, within a turn-on period of the switching device, at least a part of a period, which starts after timing when a current starts to flow in the switching device, to a smaller current  when compared to the gate current before the at least a part of the period.  Examiner respectfully disagrees. 
OYAMA discloses a switching unit [13, 16 and 18, fig. 1] for switching a gate current [gate current f, fig. 2] of the switching device during, within a turn-on period [a, fig. 2] of the switching device, at least a part of a period [part of period a], which starts after timing when a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842